          Case 1:20-cr-00317-JAP Document 22 Filed 01/04/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                          )
                                                   )
              Plaintiff,                           )          Case No.: 20-CR-00317-JAP
                                                   )
       vs.                                         )
                                                   )
ANTHONY FRAZIER,                                   )
                                                   )
              Defendant.                           )

                            NOTICE OF ENTRY OF APPEARANCE

       The United States hereby notifies the Court that Assistant United States Attorney

Frederick T. Mendenhall enters his appearance on behalf of the United States as co-counsel.

       The United States requests that all future notices, pleadings and correspondence be

delivered to counsel of record Frederick T. Mendenhall.

                                                       Respectfully submitted,

                                                       FRED J. FEDERICI
                                                       Acting United States Attorney

                                                       /s/ Electronically filed on 01-04-2021
                                                       FREDERICK T. MENDENHALL
                                                       Assistant United States Attorney
                                                       Post Office Box 607
                                                       Albuquerque, NM 87102
                                                       (505) 346-7274

I HEREBY CERTIFY that on January 4, 2021, I
filed the foregoing electronically through the
CM/ECF system, which caused counsel of
record to be served by electronic means, as
more fully reflected on the Notice of Electronic
Filing.
/s/
FREDERICK T. MENDENHALL
Assistant United States Attorney
